COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-253-CV
 
 
MICHAEL WHATLEY                                                            APPELLANT
 
                                                   V.
 
HARRY BITTLINGER, BILL KEATING,                                       APPELLEES
DAVID
DURHAM, JEAN MEYERS, 
AND
LISA JONES
 
                                              ------------
 
           FROM
THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Michael Whatley has
appealed from the trial court=s dismissal of his lawsuit.  We
dismiss the appeal for want of jurisdiction.




The trial court granted
appellees Harry Bittlinger, Bill Keating, David Durham, Jean Meyers, and Lisa
Jones=s motion to dismiss on March 20, 2008. 
Whatley=s notice of
appeal was due thirty days after the judgment was signed, April 21, 2008.[2]  Whatley did not file his notice of appeal
until May 27, 2008.   On June 17, 2008, the court notified Whatley by
letter of its concern that it lacked jurisdiction over the appeal.  The court stated that the appeal was subject
to dismissal unless Whatley or any party desiring to continue the appeal filed
a response showing grounds for continuing the appeal on or before June 27, 2008.  On June 26, 2008, Whatley filed a response
but failed to establish any grounds for continuing the appeal.[3]  




Times for filing a notice of
appeal are jurisdictional in this court, and absent a timely filed notice of
appeal or an extension request, we must dismiss the appeal.[4]  Because Whatley=s notice of appeal was untimely and he has not established any grounds
for continuing the appeal, we have no basis for jurisdiction over the
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.
 
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
July 10, 2008                                   




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1.  


[3]In
his response, Whatley reasserts his appellate arguments and requests
appointment of counsel because he alleges that he is being denied access to the
courts, not allowed to review the Acode of civil procedure,@ and Aa lot
[of his] legal material has come up missing@ making it difficult for him
to pursue the appeal.  Because this is a
civil case not involving the termination of parental rights, Whatley is not
entitled to appointed counsel.  See
Gibson v. Tolbert, 102 S.W.3d 710, 711 (Tex. 2003).


[4]See Tex. R. App. P. 26.1, Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).